NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JOSEPH CAREY,                    )
                                 )
             Appellant,          )
                                 )
v.                               )                 Case No. 2D18-3747
                                 )
DEVCOR AMERICA, INC., OBSIDAN )
GROUP AMERICA HOLDINGS, INC., )
d/b/a Union Burger; DUKE ENERGY  )
FLORIDA, INC., and CITY OF       )
CLEARWATER,                      )
                                 )
             Appellees.          )
________________________________ )


Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Pinellas County; Jack R. St. Arnold,
Judge.

George A. Vaka and Kurt J. Rosales
of Vaka Law Group, P.L. Tampa, for
Appellant.

Stephen Janes and Patrick Brennan of
HD Law Partners, Tampa, for Appellees.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.